Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 5-9 are rejected under 35 U.S.C. 102(a1) as being taught by Park et al (PGPUB 2017/0163199).
With respect to claim 1, Park teaches motor control device to control a motor by adjusting a three-phase current including a first phase current, a second phase current, and a third phase current, the motor control device comprising:
a controller (fig. 3, 205) configured or programmed to control the three- phase current by feeding back a control current value (paragraph 0012) obtained based on the three-phase current; wherein 
the controller is configured or programmed to execute: 
a first feedback control (ADC1) of feeding back any one of a first control current value (281) calculated based on the second phase current and the third phase current, a second control current value (282) calculated based on the third phase current and the first phase current, and a third control current value (283) calculated based on the first phase current and the second phase current as the control current value; and 
a second feedback control (ADC2) in which the first control current value, the second control current value, and the third control current value are switched and fed back (paragraph 0014) as the control current value.
With respect to claim 5, Park teaches wherein the control current value is a dq-axis current value (paragraph 0089/90) obtained by converting the three-phase current into two axes corresponding to a d-axis and a q-axis orthogonal to the d-axis.
With respect to claim 6, Park teaches wherein in the second feedback control, the controller is configured or programmed to correct the (paragraph 0014) control current value based on a difference between the first control current value, the second control current value, and the third control current value.
With respect to claim 7, Park teaches wherein the controller is configured or programmed to calculate the first control current value, the second control current value, and the third control current value during execution of the first feedback control, and acquires the difference (paragraph 0014).
With respect to claim 8, Park teaches a motor (260) comprising the motor control device according to claim 1.
With respect to claim 9, Park teaches motor control method of controlling a motor by adjusting a three-phase current including a first phase current, a second phase current, and a third phase current, the motor control method comprising: 
controlling (fig. 3, 205) the three-phase current by feeding back a control current value (paragraph 0012) obtained based on the three-phase current; wherein 
the controlling the three-phase current includes executing: 
a first feedback control (ADC1) of feeding back any one of a first control current value (281) calculated based on the second phase current and the third phase current, a second control current value (282) calculated based on the third phase current and the first phase current, and a third control current value (283) calculated based on the first phase current and the second phase current as the control current value; and 
a second feedback control (ADC2) in which the first control current value, the second control current value, and the third control current value are switched and fed back as (paragraph 0014) the control current value.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846